Citation Nr: 0125007	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  94-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the left (minor) scapula.

2.  Entitlement to an increased rating for residuals of a 
fracture dislocation of the right (major) elbow, status post 
open reduction with internal fixation, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right (major) ulna, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1992 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for (1) residuals of a fracture dislocation of the right 
elbow status post open reduction with internal fixation; (2) 
residuals of a fracture of the left scapula; and (3) 
residuals of a fracture of the right ulna.  That rating 
decision assigned a noncompensable evaluation for each of 
these disabilities effective from May 1993.  The veteran 
appealed that rating decision as to the respective 
noncompensable evaluations assigned for each disability.

During the course of this appeal, a February 1994 rating 
decision assigned a 10 percent evaluation for the right elbow 
disability.  The case was remanded by the Board in August 
1996 and August 1999 for further development; and a January 
2001 rating decision assigned a 10 percent evaluation for the 
right ulna disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran is right hand dominant, and his left upper 
extremity is considered his minor extremity.  His residuals 
of a fracture of the left (minor) scapula is manifested by 
complaints of aches and pain; no evidence of arthritis; and a 
full range of non-painful motion with no functional or 
neurologic disability.  

3.  The veteran's service-connected right (major) elbow 
disability is manifested by complaints of pain; x-ray 
evidence of degenerative arthritis; slight limitation of 
motion; and no significant additional functional loss due to 
pain, weakness, fatigue or incoordination.

4.  The veteran's residuals of a fracture of the right 
(major) ulna is manifested by 
right ulnar neuropathy, with reduced grip strength and 
partial loss of sensation in the fingers of his hand with 
mild muscle atrophy, without deformity or compromise of 
active range of motion; productive of no more than moderate 
incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left (minor) scapula have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5200, 5201, 5202, 5203 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture dislocation of the right (major) 
elbow, status post open reduction with internal fixation have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5208, 5213 (2001).

3.  The criteria for a 30 evaluation, but no higher, for 
residuals of a fracture of the right (major) ulna, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5211, 5213, 4.124a, Diagnostic Code 8516 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO, and no further development is necessary in order to 
comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claim.  
Specifically, the veteran has been afforded a VA orthopedic 
examination, and records of reported treatment have been 
obtained.  The record contains the veteran's service records, 
post-service non-VA treatment reports, VA examination reports 
with relevant medical opinions, and statements from the 
veteran.  Additionally, the veteran has been apprised of the 
evidence needed to substantiate his claim.  See the February 
1994 Statement of the Case and subsequent Supplementary 
Statements of the Case issued during the pendency of the 
appeal.  Accordingly, the VA has also met its duty to notify 
the veteran.


II.  Factual Summary

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for the three 
service-connected disabilities on appeal here as of the day 
following the May 3, 1993 date of separation from active 
service.  See 38 C.F.R. § 3.400(b)(2)(i).  The veteran 
appealed as to the assigned ratings; and during the course of 
appeal, a February 1994 rating decision assigned a 10 percent 
evaluation for the right elbow disability, and a January 2001 
rating decision assigned a 10 percent evaluation for the 
right ulna disability; both ratings effective from May 4, 
1993.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected disabilities being considered here.  The 
Board has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the ratings to be assigned for these disabilities.  
The evidence for consideration in assessing the severity of 
these disabilities includes service medical records, private 
treatment records in the 1990's, and reports of several VA 
examinations between 1993 and 2000.  

The report of an October 1993 VA orthopedic examination noted 
that the veteran was still in the postoperative period after 
surgery to remove a plate from the right forearm after 
previous surgical repair of a right ulnar fracture with 
internal fixation.  The report shows complaints that the 
right forearm did still ache some and he was not able to do 
very much lifting with his arm in front of him.  Raising the 
right arm and left arm above the shoulder level produced 
pain.  He was undergoing some minor physical therapy on his 
own.  

On examination, there was a surgical scar from just above the 
right elbow on the volar surface down about two thirds the 
length of the right forearm.  The scar was rather fresh and 
still slightly tender, and seemed to be healing well.  On 
range of motion examination, the right elbow lacked 10 
degrees of full extension.  It flexed to 135 degrees.  
Pronation was to almost 90 degrees, supination was to 80 
degrees.  The wrist was functioning normally.  The fingers 
had good dexterity.  The veteran said that his grip was not 
quite as strong as it was before his accident.  The left 
scapula showed no gross deformity on palpation.  There was a 
trigger area near the inferior angle of the scapula and on 
the lateral aspect of the scapula.  The veteran was able to 
abduct both shoulders about 180 degrees, to flex both 
shoulders about 180 degrees with the external rotation of 
about 85 degrees and internal rotation about 65 degrees.  The 
veteran complained that the left scapula pops sometimes when 
he moves it around above his head, but he was unable to get 
it to pop during the examination.  Associated X-ray 
examination reports show that examination of the right elbow 
revealed an old fracture of the proximal ulna with no acute 
abnormality and no joint effusion.  The impression was old 
healed fracture of the proximal ulna.  X-ray examination of 
the left shoulder showed some deformity of the coricoid 
process of the left scapula due to old fracture, with no 
acute bony abnormality.  The impression was old fracture of 
the coricoid process of the scapula.

The October 1993 VA orthopedic examination report concluded 
with a diagnosis of residual fracture of the left scapula; 
and residual fracture dislocation of the right elbow, status 
post open reduction with internal fixation.

During a January 1997 VA orthopedic examination, the veteran 
complained of having a weak grip of the right hand, and 
decreased sensation of the left little finger and ring 
finger.  Examination of the right elbow showed a 10 inch scar 
extending from behind the olecranon to the distal forearm, 
which was healed and nontender.  The elbow's range of motion 
was from 10 to 130 degrees; supination was to 90 degrees and 
pronation was to 70 degrees without pain.  There was a slight 
decreased sensation in L4/5.  Index thumb pinch was quite 
strong.  Abductor digiti minimi was slightly weak.  X-ray 
examination of the fractured ulna revealed a healed, radial 
head in place and slight degenerative joint disease of the 
left elbow.  He had minimal pain with range of motion and 
functional use of the right elbow.  There was no 
fatigability.  The report noted that "[r]eview of disability 
is 5 to 10 percent."

Examination of the left scapula revealed that it was 
nontender and with no swelling or tenderness over the 
scapula.  There was atrophy of the supraspinatus muscle.  The 
scapula rotated 30 degrees from normal to abduction without 
pain.  X-ray examination showed that the fracture was healed.  
The report noted that there was no disability or pain in this 
injury.  

Examination of the left ulnar showed no deformity, 
tenderness, swelling, or redness.  The fracture seemed to be 
in a straight line.  X-ray examination showed a fracture of 
the ulna was healed with evidence of previous open reduction 
internal fixation.  The radial head was in place.  The 
January 1997 VA orthopedic examination report noted that 
"[d]isability [was] 5 to 10 percent."  

A June 1998 VA orthopedic examination report shows complaints 
that the veteran's function was fairly good except for 
occasional aches and pains.  He got sore with a lot of 
repetitive activity but was not currently taking any medicine 
for that.  He reported having some numbness and tingling in 
the ulnar nerve distribution after repetitive activities, but 
this was not constant.  On examination, the veteran's upper 
extremities and torso revealed good symmetry with no atrophy.  
He was actually very muscular in both upper extremities with 
absolutely no atrophy.  He had 5/5 grip strength, finger 
abduction, wrist flexion, extension, biceps, triceps and 
deltoids bilaterally.  He had normal physiologic and 
symmetric range of motion of both shoulders, wrists, hands, 
and fingers.  Examination of the right elbow revealed motion 
from 20 degrees short of full extension to approximately 145 
degrees without pain.  He had 80 degrees of pronation and 
supination without pain.  His elbow was stable to varus and 
valgus stress.  There was no effusion.  Numbness sensation 
was intact to light touch in all dermatomes in both upper 
extremities, including the ulnar nerve distribution on the 
right.  The veteran had a negative Tinel's at the cubital 
tunnel, carpal tunnel, radial sensory nerve, posterior 
interosseus nerve, and pronator region.  He had negative 
elbow flexion test.  All of the scars were well-healed.  He 
had nontoxic Froment's and negative Wartenberg signs in the 
hand.  X-rays showed early degenerative changes in the elbow 
with evidence of old fractures of both the radius and ulna.  
An associated X-ray report contains an impression of mild 
degenerative changes, cortical irregularity, and myositis 
ossificans in the right elbow, all of which were likely post-
traumatic in nature.  

The June 1998 VA orthopedic examination report concluded that 
the veteran was showing evidence of early degenerative 
changes that was far-advanced for the veteran's age.  The 
report noted that he had fairly good function at that time, 
but would likely experience degenerative changes in that 
elbow and would have problems in the future.  

During an October 1999 VA orthopedic examination the veteran 
continued to complain of decreased range of motion in the 
elbow and left shoulder, and pain.  He also complained of 
numbness and tingling in the small and ring fingers of the 
right hand.  This was worse with bending of the elbow or when 
driving; and it caused him to drop things significantly.  

On examination, the veteran had 4/5 grip in the right hand.  
He had a positive elbow flexion test.  He had a positive 
Tinel's sign over the cubital tunnel.  The range of motion on 
the right included 140 degrees of flexion and he lacked 15 
degrees of extension.  This compared to the left where the 
veteran had 140 degrees of flexion and he hyperextends by 5 
degrees; a change of 20 degrees bilaterally.  On examination 
of the hands, the veteran had 4/5 intrinsic strength and 
appeared to have some intrinsic wasting.  Examination of the 
shoulders showed range of motion on forward elevation was 140 
degrees on the left, and was 170 degrees on the right.  
Abduction on the left was 120 degrees, and on the right was 
85 degrees.  He had 4/5 strength in external rotation against 
resistance on the left.  Internal rotation was to T12 on the 
left and to T7 on the right, and the veteran was quite tender 
to palpation over the scapular spine on the left.  X-ray 
examination showed lateral collateral ligament and some 
ulnohumeral degenerative arthritis in the right elbow; and 
shoulder films showed no evidence of degenerative arthritis.  
The impression was (1) right ulnar nerve neuropathy secondary 
to his injury, also with significant scar tenderness; (2) 
right elbow decreased range of motion secondary to injury; 
and (3) left shoulder decreased range of motion, most likely 
secondary to the veteran's previous scapular fracture.  The 
report concluded that these disabilities were quite 
debilitating, especially because the veteran was right-
handed; and that the left shoulder problems were probably 
worse in the past, however, the veteran had rehabilitated 
himself significantly.

During an October 1999 VA examination for peripheral nerves, 
motor examination was intact except for weakness in the 4/5 
range in the flexor carpi ulnaris and hand grip distal flexor 
muscles.  His sensory examination showed decreased sensation 
to light touch and pinprick in the ulnar aspect of the right 
hand.  The impression was that there was clinical evidence 
for right ulnar neuropathy, which apparently was traumatic in 
nature, secondary to a motor vehicle accident.  

During a March 2000 VA orthopedic examination the veteran 
complained that increasing activity of the right hand caused 
some tingling sensation and numbness of the forearm and hand 
involving the fourth and fifth fingers in particular.  
Sensation was present most of the time but was aggravated by 
activity and returned to a normal feeling in about 15 or 20 
minutes.  He took no medication for this symptom.  The 
veteran complained that his right arm seemed somewhat weaker 
than normal since his accident.  On examination, the veteran 
had a well-healed, nontender, 2.5 by 2 inch scar over the 
left upper arm posteriorly.  He had a 2.5 inch well-healed 
nontender scar over the left pectoral area.  He had a well-
healed nontender 10.75 inch scar over the volar aspect of the 
right forearm.  The veteran showed a slight swelling and mild 
tenderness over the anterior and lateral aspect of the right 
elbow just below the joint.  The right and left elbows flexed 
to 115 and 145 degrees, respectively.  Extension on the right 
and left was normal.  Supination of the right and left 
forearms was to 50 and 80 degrees, respectively.  Pronation 
was to 80 degrees bilaterally.  There was no obvious 
swelling, redness or deformity of the right wrist, although 
the veteran complained of some tenderness on compression of 
the right wrist in the AP diameter and also with pressure 
over the malleoli.  The veteran's grip was normal.  He could 
extend and flex his fingers normally and there was no 
evidence of muscle atrophy and the strength appeared normal 
in the upper extremities.  

Wrist dorsiflexion was to 50 and 58 degrees on the right and 
left, respectively.  Palmar flexion was to 75 degrees for 
both wrists.  Radial deviation was to 45 degrees and 50 
degrees on the right and left, respectively.  Ulnar deviation 
of the right and left was to 20 and 30 degrees, respectively.  

Measurement of the forearm 3 inches below the tip of the 
elbow was 12.25 inches on the left, and 12 and 7/8 inches on 
the right.  Reflexes were normal over the upper extremities.  

Examination of the shoulder revealed that flexion and 
abduction were both to 180 degrees, bilaterally.  Adduction 
was to 30 degrees bilaterally.  Internal rotation was to 40 
degrees, bilaterally; and external rotation was to 90 
degrees, bilaterally.  The veteran could extend both arms 40 
degrees, although he complained of some stiffness and slight 
soreness when using the left shoulder in this maneuver.  
There was no evidence of muscle bulk loss involving the upper 
extremities, nor was spasm noted during the various maneuvers 
of the upper extremities and the scapulae.  X-ray examination 
of the left scapulae was normal; and X-ray examination of the 
right elbow was normal except for soft tissue ossification 
dorsal to the proximal ulna.  EMG testing of the upper 
extremity on the right was normal.  The March 2000 VA 
orthopedic examination report contains a diagnosis of status 
post trauma, old, to the right upper extremity and left 
scapulae with no functional disability at this time.

An October 2000 VA orthopedic examination report noted that 
the veteran was examined for limited purposes to correct 
deficiencies in a previous examination of October 1999.  
During the October 2000 VA orthopedic examination the claims 
file was reviewed by the examiner from the October 1999 VA 
examination.  On examination, the veteran had a range of 
motion of the right wrist of 17 degrees of dorsiflexion, 50 
degrees of palmar flexion, 15 degrees of ulnar deviation, and 
15 degrees of radial deviation.  The veteran complained at 
that time that he would lose about 50 percent of his wrist 
motion in all planes with cold weather.  The report noted 
that the veteran's pain was 3/10 constantly, but flared up to 
8/10 with changes in weather.

III.  Legal analysis

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluations, it is not the present level 
of disability that is of primary importance; rather, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled. See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 202, 261 (1994).

As the evidence indicates that the veteran is right-handed, 
the rating levels for the minor shoulder and major arm 
disabilities are for application.

a.  Left Shoulder Fracture Disability

The RO has evaluated the veteran's left (minor) shoulder 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).  Under this code, a 10 percent 
evaluation is warranted for nonunion of the clavicle or 
scapula without loose movement, or malunion of the clavicle 
or scapula.  A 20 percent evaluation, the maximum available 
under this section, is in order for dislocation of the 
clavicle or scapula, or nonunion with loose movement.  This 
code also allows that alternatively, the disability may be 
rated on impairment of function of the contiguous joint.  As 
this code contemplates impairment of movement of the left 
shoulder, consideration of such symptomatology as painful 
motion, functional loss due to pain, and excess fatigability 
is warranted in determining an appropriate evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 
4.40, 4.45 (2001).  As the veteran is right-handed, the 
criteria for a minor upper extremity are for application.  
See 38 C.F.R. § 4.69 (2001).

In this case as discussed above, examinations from October 
1993 through March 2000 have revealed essentially normal 
findings, with normal X-ray findings and normal ranges of 
motion.  See 38 C.F.R. § 4.71, Plate I (2001).  In 1993, as 
in 2000, forward elevation (flexion) was to 180 degrees 
bilaterally; and abduction to 180 degrees bilaterally.  
External rotation was to 85 degrees in 1993 and 90 degrees in 
March 2000; and internal rotation was to 65 degrees in 1993 
and 40 degrees in March 2000.  X-rays of the left shoulder 
were normal with no evidence of degenerative arthritis.  The 
diagnosis in October 1993 was residual fracture of the left 
scapula.  In the January 1997 VA examination report, the 
examiner noted with respect to the left scapula that there 
was no disability or pain.  The pertinent diagnosis in March 
2000 was status post trauma, old, to the right upper 
extremity and left scapulae with no functional disability at 
that time.

After carefully reviewing the evidence, the Board concludes 
that an increased evaluation is not warranted.  The veteran 
is assigned a noncompensable rating for the left scapula 
disability under 38 C.F.R § 5203 for malunion of the clavicle 
or scapula.  The Board finds that there is no evidence of any 
malunion or nonunion of the clavicle or scapula, on which to 
base an increased scheduler evaluation under Diagnostic Code 
5203.  On the basis of these recent examination objective 
findings discussed above, and a review of the entire record, 
the Board finds that an increased scheduler evaluation is not 
warranted under Diagnostic Code 5203.

There also is no evidence of ankylosis of scapulohumeral 
articulation, to warrant an increased evaluation under 
Diagnostic Code 5200; or limitation of motion of the arm 
midway between the side and shoulder level to warrant an 
increase under Diagnostic Code 5201; or other impairment of 
the humerus to warrant an increase under Diagnostic Code 
5202.  Limitation of motion at shoulder level has not been 
shown on evaluation throughout the relevant period, and the 
medical evidence fails to demonstrate ankylosis of the 
scapulohumeral articulation or impairment of the humerus.  
Thus, evaluation of the veteran's left shoulder disability 
under any of those diagnostic codes would not yield a 
disability evaluation greater than the currently assigned 
noncompensable evaluation.

In sum, during the period since May 1993, the veteran's left 
(minor) shoulder disability has been manifested by complaints 
of aches and pain in the left shoulder.  The Board finds that 
the symptomatology does not reflect any limitation of motion 
and limitation of function due to pain on use to warrant 
assignment of an increased evaluation under the provisions of 
38 C.F.R. Part 4,§§ 4.40 and 4.45 (2001).  The Board finds 
that the current evaluation is appropriate under 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2001); 
and that an increased evaluation is not warranted for the 
veteran's left shoulder disability at this time.

b.  Right Elbow Fracture Dislocation Disability

The veteran's right (major) elbow disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5207, which provides 
the guidelines for evaluating limitation of extension of the 
forearm.  Under this regulation, the assignment of the 
minimum 10 percent disability rating is applicable when 
forearm extension is limited to either 45 degrees or 60 
degrees.  The next higher 20 percent disability rating is not 
available unless extension is limited to 75 degrees.  At no 
time since 1993 has the veteran's right elbow range of motion 
been shown to be diminished to the extent that would warrant 
an increase in excess of 10 percent under Diagnostic Code 
5207.  In October 1993, the right elbow's range of motion was 
from 10 to 135 degrees.  Most recently in March 2000, 
extension of the right elbow was found to be normal.

In evaluating the veteran's right elbow disability, the Board 
has also considered various other diagnostic codes for elbow 
disability which provide for disability ratings in excess of 
10 percent.  However, there is no showing of ankylosis to 
allow for rating under Diagnostic Code 5205, nor is there 
limitation of flexion to 90 degrees to allow for a rating in 
excess of 10 percent under Diagnostic Code 5206.  As 
extension is not shown to be limited to 45 degrees, 
Diagnostic Code 5208 is not applicable.  Finally, since 
pronation and supination throughout the period since 1993 
have been essentially normal, and not less than 50 degrees of 
supination, a rating in excess of 10 percent is not available 
under Diagnostic Code 5213.

The Board has also considered whether the veteran should be 
granted a separate 10 percent rating for arthritis of the 
right elbow in addition to the 10 percent assigned under 
Diagnostic code 5207.  The pertinent rating criteria for 
arthritis call for evaluation under limitation of motion 
codes.  38 C.F.R. § 5003.  As the veteran is being evaluated 
under range of motion criteria, a separate rating for 
arthritis is not available, as such relief would amount to 
impermissible pyramiding pursuant to 38 C.F.R. § 4.14. 

In addition, the Board has noted the veteran's complaints of 
pain, increased weakness in the right arm and decreased range 
of motion in that elbow.  The medical evidence does support 
the veteran's complaints of pain as well as a decreased range 
of motion as described earlier in this decision.  In this 
regard, the Board acknowledges that where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered in addition to the schedular 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  
Moreover, as the veteran is shown to suffer from arthritis of 
the right elbow, 38 C.F.R. § 4.59 has also been considered.  
The Board also notes that the circumferential measurements on 
the right have not been shown to be less than on the left, 
but there has been shown a slight swelling and mild 
tenderness associated with the elbow.  

However, there is no persuasive showing in the present case 
that there is in fact additional functional loss due to pain, 
weakness, fatigue or incoordination to effectively limit 
motion to such a point where a rating in excess of 10 percent 
is warranted under any applicable diagnostic criteria.  The 
fact that the veteran suffers pain is recognized, and the 
Board also does not doubt that the right elbow disability 
results in some weakness, fatigue and incoordination, as well 
as some increase due to weather changes as reported by the 
veteran.  There is, however, no evidence of muscle bulk loss 
involving the upper extremities nor of spasm noted during 
maneuvers of the upper extremities during examination.  
Further, in order to warrant a higher rating it must be 
demonstrated that there is additional functional loss so as 
to effectively limit motion to some point at which applicable 
diagnostic codes provide for a 20 percent rating.  The 
evidence does not show such additional functional loss in 
this case.

The Board finds that the current evaluation is appropriate 
under 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5207 (2001); and that an increased evaluation is not 
warranted for the veteran's right elbow disability at this 
time.

c.  Right Ulna Disability

The August 1983 RO rating decision granted service connection 
for veteran's right (major) ulna fracture disability pursuant 
to criteria for evaluating musculoskeletal impairment of the 
ulna under Diagnostic Code 5211; and assigned the disability 
a noncompensable evaluation from May 4, 1993.  A January 2001 
rating decision increased the veteran's disability evaluation 
for the right ulna to 10 percent under Diagnostic Codes 5211-
8516.  The RO indicated in the January 2001 rating decision 
that an evaluation of 10 percent was assigned for incomplete 
paralysis of finger and wrist movements, which was mild, 
under Diagnostic Code 8516.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve is rated 10 percent, and moderate incomplete 
paralysis is rated 30 percent on the major side and 20 
percent on the minor side.  Severe incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
disabling on the minor side.  The term "incomplete 
paralysis", with peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (2001).  

Under Diagnostic Code 8516, complete paralysis of the ulnar 
nerve is rated 60 percent on the major side and 50 percent on 
the minor side.  Complete paralysis of the ulnar nerve is 
manifested by "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, and marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences, or; loss of extension of the ring and 
little fingers, inability to spread the fingers or abduct the 
thumb, or; flexion of the wrist is weakened.

The rating regulations provide that neuritis of a peripheral 
nerve characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for the 
appropriate nerve, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by such organic changes will be 
that for moderate, or with sciatic nerve involvement, 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2001).

In this case, the veteran has complained of numbness and 
tingling in the small and ring fingers, and of related pain 
and weakness.  The veteran is shown to have right ulnar 
neuropathy.  During the most recent VA examination for 
peripheral nerves in October 1999, the veteran's right ulnar 
neuropathy was manifested by weakness in the 4/5 range in the 
flexor carpi ulnaris and hand grip distal flexor muscles.  
The veteran 's right ulnar neuropathy is also manifested by 
sensory changes including decreased sensation to light touch 
and pinprick in the ulnar aspect of the right hand.  The 
ranges of motion in the veteran's right wrist are less than 
full range.  During the October 2000 VA orthopedic 
examination, the veteran had a range of motion of the right 
wrist of 17 degrees of dorsiflexion, 50 degrees of palmar 
flexion, 15 degrees of ulnar deviation, and 15 degrees of 
radial deviation.  The veteran complained at that time that 
he would lose about 50 percent of his wrist motion in all 
planes with cold weather.  The report noted that the 
veteran's pain was 3/10 constantly, but flared up to 8/10 
with changes in weather.  

The medical evidence shown in the various examination reports 
discussed above has shown some variability as to severity of 
the impairment of the veteran's right ulnar disability.  
However, on the basis of the foregoing, and after assigning 
any remaining benefit of doubt to the veteran, the Board 
finds that the incomplete paralysis of the ulnar nerve meets 
the criteria under Diagnostic Code 8516 for moderate 
impairment, thus warranting a 30 percent evaluation under 
that code.  The Board does not find any significant changes 
during the period from May 1993 on which to base any staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered the veteran's subjective complaints 
given during examinations and treatment.  He has not asserted 
that the disability associated with right hand ulnar 
neuropathy is tantamount to loss of use of the hand.  From a 
functional standpoint, his main complaint is decrease in grip 
strength, tingling and partial loss of sensation.  As his 
assertions and the clinical findings indicate that he has 
residual sensation and motor strength, the Board finds that 
the incomplete paralysis of the ulnar nerve is not more than 
moderate.  The Board concludes that the criteria for a 
schedular rating in excess of 30 percent under Diagnostic 
Code 8516 have not been met.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes, 
noting that the RO has rated the veteran's right ulna 
disability also as residuals of a fracture of the right ulna 
under Diagnostic Code 5211.  However, there is no evidence of 
ulna impairment with nonunion in the upper half, with false 
movement, on which to base an evaluation in excess of that 
assigned herein pursuant to that code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211. 

Furthermore, there is no evidence that the veteran suffers 
from nonunion of the radius and ulnar, with false flail 
joint, as contemplated by Diagnostic Code 5210. Moreover, 
there is no evidence that the veteran meets criteria of other 
potentially applicable forearm codes, including Diagnostic 
Code 5212 (impairment of radius) and Diagnostic Code 5213 
(impairment of supination and pronation), to warrant an 
increased rating in excess of 30 percent.  Finally, while 
several of the codes which contemplate wrist and finger 
impairment allow for a rating in excess of 30 percent, all of 
them require evidence of unfavorable ankylosis of either the 
wrist or some combination of fingers.  Since there is no 
evidence of record indicating that the veteran suffers from 
ankylosis or joint fusion associated with the service-
connected disability, the application of these codes is 
inappropriate.

The Board also recognizes that the veteran's right ulna 
disability has repeatedly been reported to be productive of 
pain.  However, this pain has been explicitly taken into 
consideration in granting the veteran a 30 percent disability 
evaluation in this decision.  Furthermore, additional 
compensation for functional loss due to pain must be 
supported by adequate pathology.  38 C.F.R. § 4.40.  In this 
case, the veteran's reports of constant pain with flare-ups 
has been taken into consideration, along with the medical 
findings made during the various examinations.  Taking all 
the evidence into consideration, the veteran is not shown to 
have such additional functional impairment due to pain, 
supported by adequate pathology, as to warrant assignment of 
an additional increased evaluation over that granted here.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

For the foregoing reasons, the Board finds that the record 
does not support a disability rating in excess of the 30 
percent assigned herein for the veteran's residuals of a 
fracture of the right ulna.   

IV. Summary

In reaching the above determinations, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claims beyond 
that granted herein, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities considered here have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Review of the medical records 
indicates that the veteran has even been able to continue to 
perform physical activities including weight lifting.  Based 
on a review of the entire medical record, it is the Board's 
opinion that it is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation for residuals of a fracture of the 
left (minor) scapula, is denied.

An increased evaluation for residuals of a fracture 
dislocation of the right (major) elbow, status post open 
reduction with internal fixation, is denied.

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 30 percent for residuals 
of a fracture of the right (major) ulna, is granted.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 


